NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


GLORIA M. PINO,                            )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-5167
                                           )
CRAIG D. BLUME,                            )
                                           )
             Appellee.                     )
                                           )

Opinion filed February 20, 2019.

Appeal from the Circuit Court for
Collier County; Geoffrey Gentile, Judge.

Kristin A. Norse and Stuart C. Markman
of Kynes, Markman & Felman, P.A.,
Tampa, for Appellant.

Christopher D. Donovan of Roetzel
& Andress, LPA, Naples, for Appellee.


PER CURIAM.


             Affirmed.


SLEET, SALARIO, and ATKINSON, JJ., Concur.